—Amended judgment *1082unanimously affirmed without costs. Memorandum: Contrary to defendant’s contention, Supreme Court’s award of custody of the parties’ child to plaintiff is supported by a sound and substantial basis in the record and is not contrary to the weight of the evidence (see, Eschbach v Eschbach, 56 NY2d 167, 171174; Matter of Paul C. v Tracy C., 209 AD2d 955, 956; cf., Matter of Meyers v Halladay, 242 AD2d 887; Fox v Fox, 177 AD2d 209, 211-212). (Appeal from Amended Judgment of Supreme Court, Erie County, Flaherty, J. — Custody.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.